I do not believe that it was the legislative purpose by Code,44-8-7, to confer simply a personal right upon an heir at law to have the personalty of a decedent applied to the payment of the estate's indebtedness before the realty can be reached for that purpose, and that the personal representative cannot raise the question of an insufficient showing in that regard upon which to base a decree of sale. The section is procedural and prescribes an essential fact upon which a decree of sale must be predicated. See George v. Brown, 84 W. Va. 359, beginning at the bottom of page 364 for a detailed statement of the statute's purpose (99 S.E. 509). There can be no doubt that an executor occupies a dual fiduciary status and that in a proceeding to sell the land of the decedent he is expected *Page 479 
to represent both the creditors and the heirs at law. 21 Am.Jur. 375. The decedent's creditors can subject land to the payment of their debts only when the personal estate is insufficient, a definite finding of which fact accords the heirs at law a concrete right to redeem before sale. I believe that, as the statutory plaintiff, it is not only the executor's right to see to it that the statute is fully complied with and the assets of the estate properly administered, but that both functions rest upon him as fiduciary duties. I am of the opinion that a careful reading of the case of Arbenz v. Arbenz,114 W. Va. 804, 173 S.E. 881, and of the three cases therein cited bears out that conclusion. I fear that the majority holding will complicate what I think should be a statutory "rule of thumb".